Title: From George Washington to Colonel John Glover, 18 September 1776
From: Washington, George
To: Glover, John



Head Quarters, Col. Morriss’s, September 18, 1776.

Sir: The inconveniences Col. Baldwin’s regiment must of necessity be exposed to, for the want of tents, is a circumstance I can only lament but cannot remedy; to supply them from this place is altogether out of my power, as one half of the brigades from here are in the same situation; all I can say on the subject is to recommend to you, the building of huts in the most convenient manner the nature of the case will admit of, to answer the present purpose, until proper barracks can be erected; where these huts are to be placed, as also the propriety of continuing your present encampment so far distant from the ferry as a mile and a half, will be determined upon the spot by Gen. Green and yourself; he is gone to visit your quarters to day. I am, etc.
